                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY

IN RE MEDAK TRUCKING, LLC                                                Case No. 16-24788 (KCF)
                                                                   Adv. Proc. No. 19-01152 (KCF)
                                                                       Judge Kathryn C. Ferguson

   NOTICE OF PROPOSED COMPROMISE OR SETTLEMENT OF CONTROVERSY

Daniel E. Straffi, Chapter 7 Trustee (the “Trustee”) for Medak Trucking, LLC proposes a
compromise, or to settle a claim and/or action, as described below. If you object to the settlement
or compromise, you must file a written objection with the Clerk of the United States Bankruptcy
Court, and serve it on the person named below not later 7 days before the hearing date.

Address of the Clerk:    Clarkson S. Fisher Building & Courthouse
                         402 East State Street
                         Trenton, New Jersey 08608

If an objection is filed, a hearing will be held before the Honorable Kathryn C. Ferguson on October
1, 2019 at 10:00 a.m. at the United States Bankruptcy Court, Courtroom No. 2, 402 East State
Street, Trenton, New Jersey 08608. If no objection is filed the clerk will enter a Certification of No
Objection and the settlement may be completed as proposed.

Nature of action: The Trustee commenced the above-referenced adversary proceeding against Interpool,
Inc. d/b/a Trac Intermodal (the “Defendant”) seeking to avoid and recover transfers in the aggregate
amount of $13,959.50 pursuant to 11 U.S.C. §§ 547 and 550 (the “Claims”).


Pertinent terms of settlement: In full and final settlement of the Claims, the Defendant has agreed to pay
the sum of $8,750.00 to the Trustee and waive, inter alia, its rights under 11 U.S.C. § 502(h). The
settlement is subject to the parties’ execution, and the Court’s approval, of a consent order. Based on the
defenses raised by the Defendant and the risks, costs and delays associated with litigation, the Trustee
believes the settlement is in the best interests of the bankruptcy estate.

Objections must be served on, and requests for additional information directed to:

                                        Scott J. Freedman
                                      Dilworth Paxson LLP
                                 457 Haddonfield Road, Suite 700
                                  Cherry Hill, New Jersey 08002
                                         (856) 675-1962

Submitted by: /s/ Scott J. Freedman                  Position: Special Counsel to the Trustee

Dated: August 29, 2019
